Citation Nr: 1313995	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  06-31 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for idiopathic atrial fibrillation, to include as secondary to ischemic cardiomyopathy (claimed as heart condition) and service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for idiopathic atrial fibrillation.  The Veteran filed a notice of disagreement (NOD) with this determination in March 2006, and timely perfected his appeal in August 2006.  

The Veteran was afforded a Travel Board Hearing before an Acting Veterans Law Judge in April 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  Since that hearing, the Acting Veterans Law Judge has left her employment at the Board.  The Veteran was sent notice in a February 2013 letter informing him of the Acting Veterans Law Judges departure and giving him the opportunity to request another hearing before a different Veterans Law Judge; however, the Veteran did not respond to this letter.  

In September 2012, the Board remanded the issue on appeal for further examination.  This development has been completed and the claim of service connection for idiopathic atrial fibrillation, to include as secondary to ischemic cardiomyopathy (claimed as heart condition) and service-connected diabetes mellitus, is ready for review.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's currently diagnosed idiopathic atrial fibrillation, manifested during, or as a result of, active military service, nor is it secondary to his service-connected diabetes mellitus.

2.  Service connection is not in effect for ischemic cardiomyopathy.

3.  The Veteran's idiopathic atrial fibrillation is not presumed to be etiologically related to in-service exposure to an herbicide agent.


CONCLUSION OF LAW

The criteria for service connection for idiopathic atrial fibrillation, to include as secondary to ischemic cardiomyopathy (claimed as heart condition) or diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the duty to notify was satisfied by way of letters sent to the Veteran in April 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters, including a subsequent June 2007 notice, informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The October 2007 letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the June 2007 and October 2007 notices were delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in the August 2007, September 2009, and March 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, with respect to the Veteran's claim of service connection for idiopathic atrial fibrillation, the Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this particular case, the Veteran testified during the April 2012 hearing that he was seen by doctors at the Austin Heart Hospital in 2011.  Additionally, VA treatment records from April 2011 also indicate that the Veteran was seen at Austin Heart Hospital by Dr. Pederson.  In September 2012, the Board remanded the claim of service connection for idiopathic atrial fibrillation in order to obtain these outstanding private treatment records.  The Appeals Management Center sent the Veteran a September 2012 letter requesting any information pertaining to private treatment he received in relation to his idiopathic atrial fibrillation; however, the Veteran failed to respond to this inquiry.  

Accordingly, there was a reasonable effort made to assist the Veteran in obtaining any outstanding records.  Thus, the Board finds that further efforts to obtain any records would be futile, and a remand for this purpose is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment and VA medical records, and afforded the Veteran VA examinations in July 2005, February 2009, and January 2011.  The record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Additionally, the Veteran reported that he had no additional evidence regarding his appeal on a January 2013 waiver form.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, the hearing transcript, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim of entitlement to service connection for idiopathic atrial fibrillation.  






Idiopathic Atrial Fibrillation

Background

The Veteran seeks entitlement to service connection for idiopathic atrial fibrillation due to Agent Orange exposure.   Additionally, the Veteran has also related his idiopathic atrial fibrillation to ischemic cardiomyopathy and service-connected diabetes mellitus.  

The Veteran's service treatment records were void of any complaints or treatment for idiopathic atrial fibrillation or any other heart condition.  Additionally, the July 1968 separation examination listed the Veteran's heart as normal. 

An April 2002 private treatment record noted that the Veteran reported chest congestion and shortness of breath for about three weeks.  He also reported that for several months he had some fatigability and dyspnea with exertion.  The Veteran denied any prior cardiac history.  The echocardiogram (EKG) results showed an atrial fibrillation.  This was the first documentation of the Veteran's atrial fibrillation diagnosis.

VA outpatient treatment records also show that the Veteran was diagnosed with atrial fibrillation with tachycardia/bradycardia syndrome.  A February 2006 cardiac nuclear stress test showed normal perfusion of the left ventricular myocardium, and was determined to be normal.  Additionally, a June 2009 cardiolite stress test was determined to be normal.  The Veteran underwent a ventricular demand inhibited (VVI) pacemaker implantation on June 2, 2010.  The records show that the Veteran was on a chronic anticoagulant for this condition.    Additionally, VA records show that the Veteran underwent a March 2011 nuclear stress test.  The findings suggested minimal to mild anterior and lateral apical ischemia but motion artifact was likely contributory.  Ischemia was not clearly supported by quantitative data and gated images showed ejection fraction of 57 percent, but with "pronounced apical hypokinesis and diminished wall thickening."  Based on these findings, it was unclear to the physician whether the Veteran needed an invasive procedure or not.  In April 2011, a coronary angiogram was performed, which was negative.  The Veteran was found stable for orthopedic surgery without any further cardiac testing needed.  A June 2011 pre-surgery consult note showed that the Veteran had a heart catheterization, which was described as negative.

The Veteran was first afforded a VA examination in July 2005.  The examiner stated that no clear findings of atherosclerotic coronary artery disease had been found, nor was there a documented MI (myocardial infarction).  The Veteran also  had no clinical manifestations of ischemic heart disease, nor any episodes of congestive heart disease.  He diagnosed the Veteran with idiopathic atrial fibrillation, presumed secondary to ischemic cardiomyopathy.  This is defined as being of unknown or spontaneous cause.  Dorland's Illustrated Medical Dictionary 905 (30th Ed. 2003).  Additionally, the examiner stated that the Veteran's idiopathic atrial fibrillation had its onset two years before he was diagnosed with diabetes mellitus; therefore, it was not to be considered a secondary complication of diabetes.  

The Veteran was afforded another VA examination in January 2011.  The examiner noted that the Veteran's thallium stress test was normal in 2006 and a recent December 2010 cardiology note did not mention ischemic heart disease.  A March 2011 opinion was submitted as an addendum to the January 2011 VA examination report.  The examiner noted the July 2005 VA examiner's findings documented above.   He reported that the July 2005 examiner meant that there was no evidence of ischemic heart disease, but that in the absence of another etiology, ischemic heart disease was presumed.  In reviewing the Veteran's cardiac studies, a nuclear medicine stress test was performed in February 2006 and showed normal perfusion.  In reviewing the available evidence from 2005 and 2006, there was no evidence of an ischemic cardiomyopathy.  The July 2005 VA examiner's use of the term presumed did not make a diagnosis.  An echocardiogram in June 2008 showed slight decrease in septal thickening in systole, ER 55 to 60 percent.  The Veteran was seeing a VA cardiologist for his atrial fibrillation, and was not diagnosed with or being treated for ischemic heart disease at that time.  The examiner also discussed a March 2011 nuclear medicine stress test, which was inconclusive.  The impression stated that the findings may be due to ischemia, but also may be due to motion artifact; however, the gated images showed pronounced apical hypokinesis.  This finding was suggestive of previous ischemic damage.  Thus, the Veteran's atrial fibrillation was at least as likely as not caused by or a result of ischemic heart disease.  

The examiner submitted a July 2011 addendum report to further clarify his March 2011 opinion.  He noted that there had been no definitive diagnosis of ischemic heart disease in the Veteran.  He had a nuclear stress test in March 2011 with findings suggestive of ischemia, but the test was inconclusive.  Prior to March 2011, there was no evidence of ischemic heart disease.  The examiner stated that what he meant to say in the March 2011 opinion was that it was as likely as not that the Veteran had ischemic heart disease.  However, since there was no evidence of ischemic heart disease prior to March 2011 and the Veteran's atrial fibrillation was first noted in 2002, the Veteran's atrial fibrillation was not caused by or the result of ischemic heart disease.  In an August 2011 addendum, the examiner further clarified his opinion by stating that the Veteran did not have, and never had ischemic heart disease.  Therefore, the Veteran's atrial fibrillation was not caused by or the result of ischemic heart disease.  Ischemic heart disease contributed 0 percent to the Veteran's poor exercise tolerance and METS.

The January 2011 VA examiner submitted an additional November 2012 addendum report.  The examiner noted that in the service treatment records, there was no mention of any cardiac symptoms or cardiac diagnoses.  There was also no incident which occurred during service causally related to the development of atrial fibrillation.  Therefore, the Veteran's atrial fibrillation was less likely than not incurred in or caused by his military service.  Additionally, the examiner stated that the Veteran was seen by Dr. Griffin in April 2005 when he was described as having a history of atrial fibrillation for two years and a history of diabetes mellitus for one year.  Since his atrial fibrillation preceded his diagnosis of diabetes, the Veteran's atrial fibrillation was not caused by his diabetes.  Additionally, in reviewing the Veteran's blood sugar control from 2005 until 2012, his blood sugar was under excellent control with no blood sugars over 200 in seven years, and HGBA1C always less than 6.5.  There was no medical connection between the Veteran's well controlled diabetes and atrial fibrillation.  The Veteran's well controlled diabetes would not cause or aggravate any conduction abnormalities of the heart.  Therefore, his diabetes did not aggravate his atrial fibrillation.  

Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for idiopathic atrial fibrillation, to include as secondary to ischemic heart disease or his service-connected diabetes mellitus.  

First, the Board will discuss entitlement to service connection on a presumptive basis.  Certain Veterans - namely, those who served in Vietnam between January 9, 1962, and May 7, 1975 - are presumed by law to have been exposed to herbicides during service.  38 U.S.C.A. § 1116.  Generally, the presumption of herbicide exposure does not apply to Vietnam-era Veterans unless they served within the land borders of Vietnam during the prescribed period.  Haas v. Peake, 525 F.3d 1168, 1172 (Fed. Cir. 2008) (holding that Veterans who served on ships off the coast of Vietnam but who never set foot within the land borders of Vietnam are not entitled to the presumption of herbicide exposure).

Similarly, certain diseases are presumed by law to have been caused or aggravated by herbicide exposure.  38 U.S.C.A. § 1116; see also 38 C.F.R. §§ 3.307, 3.309.  In August 2010, the Secretary expanded the list of diseases subject to that presumption, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53, 202 (August 31, 2010) (amending 38 C.F.R. § 3.309(e)).  

The Personal Information Exchange System documented that Veteran served in the Republic of Vietnam during the Vietnam era from July 1967 to July 1968.  There is no affirmative evidence in the record to establish that the Veteran was not exposed to herbicides during service.  Therefore, he is entitled to a presumption of exposure to herbicide agents.

However, even though it is presumed that the Veteran was exposed to herbicide agents while serving in Vietnam, in order for him to be entitled to presumptive service connection on the basis of that presumed Agent Orange exposure, the record must also establish that he has a disease to which this presumption applies.  Unfortunately, idiopathic atrial fibrillation is not on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  He must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), and he clearly is not.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Therefore, it cannot be presumed he has idiopathic atrial fibrillation as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Concerning in-service incurrence, the Veteran's service treatment records are completely unremarkable for any relevant complaints, treatment, or diagnosis of idiopathic atrial fibrillation.  Further, his July 1968 separation examination was equally unremarkable for any indication of this condition or attendant symptoms.  There is no objective indication of idiopathic atrial fibrillation while he was in service.  This is probative evidence against the notion that the Veteran has idiopathic atrial fibrillation as a direct result of disease or injury incurred in or aggravated by his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The Veteran also has failed to provide any objective indication of idiopathic atrial fibrillation until the April 2002 private treatment record noting EKG results of atrial fibrillation, more than three decades after his military service ended.  The lapse of so many years after his separation from service and the first documented suggestion of this claimed disorder is also probative evidence to be considered in determining whether this claimed disability may be traced back to his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Of equal or even greater significance, while the Veteran has submitted medical evidence indicating he has been diagnosed with idiopathic atrial fibrillation, there simply is no medical evidence of record etiologically linking idiopathic atrial fibrillation to the Veteran's military service.  As previously mentioned, in a November 2012 VA examination addendum report, the examiner noted that there was no mention of any cardiac symptoms or cardiac diagnoses in the Veteran's service treatment records.  There was also no incident which occurred during service causally related to the development of atrial fibrillation.  Therefore, the examiner concluded that the Veteran's atrial fibrillation was less likely than not incurred in or caused by his military service.  As such, entitlement to service connection on a direct basis must be denied.

Additionally, the Veteran contends that his idiopathic atrial fibrillation is secondary to ischemic heart disease and his service-connected diabetes mellitus.  

The July 2005 examiner concluded that the Veteran's idiopathic atrial fibrillation had its onset two years before he was diagnosed with diabetes mellitus; therefore, it was not to be considered a secondary complication of diabetes.  Additionally, the January 2011 VA examiner's November 2012 addendum report noted that the Veteran was seen by Dr. Griffin in April 2005 when he was described as having a history of atrial fibrillation for two years and a history of diabetes mellitus for one year.  Since his atrial fibrillation preceded his diagnosis of diabetes, the Veteran's atrial fibrillation was not caused by his diabetes.  Additionally, in reviewing the Veteran's blood sugar control from 2005 until 2012, his blood sugar was under excellent control.  There was no medical connection between the Veteran's well controlled diabetes and atrial fibrillation.  The Veteran's well controlled diabetes would not cause or aggravate any conduction abnormalities of the heart.  Therefore, his diabetes did not aggravate his atrial fibrillation.  

The Board also observes that the Veteran has been denied service connection for ischemic heart disease in a September 2011 rating decision.  Thus, as a matter of law, the Veteran's claim for service connection for idiopathic atrial fibrillation as secondary to ischemic heart disease must fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection to his ischemic heart disease must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

Further, the Board notes that in the August 2011 VA examination addendum, the VA examiner clarified his previous opinions by stating that the Veteran did not have, and never had ischemic heart disease.  Therefore, the Veteran's atrial fibrillation was not caused by or the result of ischemic heart disease.   

The Board has carefully considered the Veteran's assertions that his idiopathic atrial fibrillation is related to his active duty, ischemic cardiomyopathy, and/or service-connected diabetes mellitus.  However, as a layperson with no demonstrated medical training or experience, he is not competent to give a medical opinion on the diagnosis, causation, or aggravation in the context of the particular claim at issue.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus, the Board rejects the Veteran's unsubstantiated lay contentions because medical evidence in the file shows his idiopathic atrial fibrillation did not have its onset in-service, but first manifested more than three decades after service, and was not caused or aggravated by a service-connected disability.

The VA examiner's opinions noted above are based on review of the claims folder, including the Veteran's service treatment records, and their opinions thoroughly discuss the Veteran's pertinent in-service and post-service medical records.  The VA examiners offered a detailed explanation of the rationale for the opinions rendered that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Given the VA examiners' access to the claims folder and the thoroughness and detail of the opinions, the Board finds these opinions to be highly probative in determining whether service connection for idiopathic atrial fibrillation is warranted.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for idiopathic atrial fibrillation, to include as secondary to ischemic cardiomyopathy and service-connected diabetes mellitus, must be denied.


ORDER

Entitlement to service connection for idiopathic atrial fibrillation, to include as secondary to ischemic cardiomyopathy (claimed as heart condition) and service-connected diabetes mellitus, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


